

117 HR 2594 IH: Colorectal Cancer Payment Fairness Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2594IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Payne (for himself, Mr. Rodney Davis of Illinois, Mr. McEachin, Mr. Fitzpatrick, Mr. Bishop of Georgia, Mr. Butterfield, Mr. Casten, Mr. Malinowski, Mr. McKinley, Mr. Morelle, Mr. Rush, Ms. Scanlon, Ms. Strickland, Mr. Webster of Florida, Mr. Carbajal, Mrs. Kirkpatrick, Mr. Lawson of Florida, Mrs. Axne, Mr. Gonzalez of Ohio, Ms. Williams of Georgia, Mr. Raskin, Mr. David Scott of Georgia, Mr. Guest, Mr. Van Drew, Mr. Grijalva, Mr. Kelly of Mississippi, Ms. Clark of Massachusetts, Ms. Porter, Mr. Sires, Ms. Stefanik, Mr. Cohen, Mrs. McBath, Ms. Norton, Mr. Johnson of Georgia, Mr. Ruppersberger, Ms. Lee of California, Mrs. Hayes, Mr. Pocan, Mr. Trone, Mr. Gallego, Mrs. Watson Coleman, Mr. Takano, Mr. Cicilline, Ms. Stevens, Mr. Evans, Mr. Larson of Connecticut, Mr. Brendan F. Boyle of Pennsylvania, Ms. Plaskett, Mr. Carson, Mr. Kilmer, and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to eliminate the coinsurance requirement for certain colorectal cancer screening tests furnished under the Medicare program.1.Short titleThis Act may be cited as the Colorectal Cancer Payment Fairness Act.2.Eliminating the coinsurance requirement for certain colorectal cancer screen­ing tests furnished under the Medicare programSection 1833(dd) of the Social Security Act (42 U.S.C. 1395l(dd)) is amended—(1)in paragraph (1), by striking and before January 1, 2030,; and(2)in paragraph (2)—(A)in subparagraph (A), by adding and at the end;(B)in subparagraph (B), by striking through 2026, 85 percent; and and inserting and each subsequent year, 100 percent.; and(C)by striking subparagraph (C).